Plaintiff in error was convicted in the superior court of Muskogee county for a violation of the prohibition law and was sentenced to a term of thirty days in the county jail and pay a fine of two hundred dollars. A trial was had before a jury composed of six men. The record does not show that the defendant waived his right to a trial by a jury of twelve men. Under the authority of Hill v. State, 3 Okla. Cr. 686, 109 P. 291;Schafer v. State, 5 Okla. Cr. 598, 115 P. 379; Dalton v. State,infra., 116 P. 954, and Antonelli v. State, infra, the judgment will be reversed and the cause remanded to the superior court of Muskogee county with direction to grant a new trial. *Page 650